DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Action is in response to the Amendment filed October 14, 2022.
In view of the Amendment, the objection to claims 13 and 21 and the rejection of claims 11-27 and 37-43 under 35 USC 112, as set forth in the Office Action dated 04/14/2022, are withdrawn.
Claims 11-15, 18, 21-23, 38, 41, and 43 are amended.
Claim 40 is cancelled.
Claim 44 is added.
Claims 11-39 and 41-44 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 10/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,077,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the non-statutory double patenting rejection of claims 11-43 is overcome.

Response to Arguments
Applicant’s arguments, see page 14 of the Amendment filed 10/14/2022, with respect to the rejections of claims 11-20, 37-39, and 43 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made: US Patent No. 7,899,556 to Nathan in view of WO 2015/188889 to Keller and newly-cited US Patent Application Publication No. 2009/0099627 to Molnar.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  11, 13-15, 19-20, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,899,556 to Nathan et al. (hereinafter referred to as “Nathan”) in view of International Patent Publication No. WO 2015/188889 to Keller et al. (hereinafter referred to as “Keller”) and US Patent Application Publication No. 2009/0099627 to Molnar et al. (hereinafter referred to as “Molnar”).
Regarding claim 11, Nathan discloses an apparatus, comprising: a frame assembly configured to be removably coupled to a portion of a limb so that the portion of the limb is substantially enveloped by the frame assembly (e.g., Fig. 1, 50 and column 8, line 66 to column 9, line 9 and column 9, line 36 to column 10, line 9); an electrode assembly configured to be in electrical communication with a portion of a neuromuscular system of the limb (e.g., Figs. 9A-B and abstract, column 1, lines 10-36, and column 13, lines 21-41), the electrode assembly being at least partially disposed between the frame assembly and the limb when the limb is substantially enveloped by the frame assembly (e.g., Fig. 9B: electrode 94 faces the limb that is to be stimulated and is mounted on a layer of material 114 that covers the frame 50), the electrode assembly including a first set of electrodes and a second set of electrodes (e.g., Fig. 10, first set of electrodes 94, 98 and second set of electrodes 94/98); and an electric stimulator in electrical communication with the electrode assembly (e.g., Fig. 9B, stimulator 30 is electrically attached to electrode 94 and column 16, lines 33-39: electrical stimulator is in electrical contact with each electrode). 
Nathan differs from the claimed invention in that the combination does not expressly teach that and that the electric stimulator is configured to send a first signal substantially during a first time period via a first channel to the first set of electrodes operable to provide an electrical stimulation to a neuromuscular system of the limb, the electric stimulator configured to send a second signal via a second channel to the second set of electrodes operable to provide electrical stimulation to the neuromuscular system of the limb, the electric stimulator configured to send the second signal 12Application No.: 16/031,721Docket No.: BION-055/01US 307799-2342 substantially during at least one of the first time period or a second time period subsequent the first time period. However, in a related art: system and method for functional electrical stimulation, Keller teaches that it is known in the FES art that a single or a multiple set of electrodes can be activated at the same time (synchronous case) or consecutively (one electrode after another) in an asynchronous case (e.g., page 10, lines 10-14 of Keller). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the FES electrodes of Nathan could be activated at either the same time or one after the other as taught by Keller. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the FES apparatus of Nathan to function so that the electrode sets are stimulated at the same time or one after the other in view of the teachings of Keller that this was the known way to stimulate such FES electrodes, and because the combination would have yielded predictable results.
Nathan in view of Keller differs from the claimed invention in that the combination does not expressly teach that the electrical stimulator is selectively operable in a first activity mode and a second activity mode from the first activity mode  where the electrical stimulator being configured to send first and second current based on the set of stimulation parameters associated with the selected activity mode. However, Molnar teaches, in a related art: therapy control based on patient movement state, that therapy systems include changing therapy parameters upon determining that the patient has successfully initiated movement, depending upon the type of movement disorder symptom the therapy system is implemented to address (e.g., paragraph [0052] of Molnar) and that multiple programs or modes depending on patient activity may be selected (e.g., paragraph [0155]: first therapy program is for assisting patient to successfully initiate movement and the second therapy program assists patient is gait or control of movement while walking and a plurality of therapy programs where each therapy program is associated with an activity level may be stored in the therapy device). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the stimulator being selectively operable in a first activity mode and a second activity mode where the activity modes are different and employ stimulation parameters associated with the selected activity mode in view of the teachings of Molnar. Consequently, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Keller so that its stimulator is selectively operable between two different activity modes and that the stimulation parameters associated with the selected activity mode determine the stimulation that the patient will receive in order to provide stimulation based on patient movement as taught by Molnar, and because the combination would have yielded predictable results. 
As to claim 13, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein the first set of electrodes includes a first cathodic electrode and a first anodic electrode, and the second set of electrodes includes a second cathodic electrode and a second anodic electrode. Keller teaches that multi-pad electrodes 315 allow controlled current between the anode and cathode (page 8, lines 28-29) and that with a slightly different implementation of the demultiplexer, any of the electrode pads 315 can be used as anode or cathode leaving the flexibility of selecting both the locations of anodes and cathodes (e.g., page 9, lines 7-9). Keller further teaches that the minimum combination of device 3 is one cathode and one anode (e.g., column 10, lines 8-10). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that each electrode set needs both a cathode electrode and an anode electrode in view of the teachings of Keller. Consequently, one of ordinary skill in the art would have modified the FES electrodes of Nathan in view of Keller and Molnar to include both a cathode electrode and an anode electrode for each signal as taught by Keller.  
With respect to claim 14, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein: the first set of electrodes includes a first cathodic electrode, a first anodic electrode, and a second anodic electrode, an electrical short between the first anodic electrode and the second anodic electrode so that the first anodic electrode and second anodic electrode are operative as a common anodic electrode (e.g., page 10, lines 7-14: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 of Keller where anodic electrode 4 is two anodic electrodes) and the second set of electrodes includes a second cathodic electrode, the first anodic electrode and the second anodic electrode.  Keller teaches that the “active surface area of the anode 4 is preferably bigger than that of the individual cathode pads 315 in order to decrease current density under it” (e.g., page 9, lines 4-7). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have further modified the FES apparatus of Nathan in view of Keller and Molnar to have one cathode and  for one anode of each set where the cathodes of different sets share anodic electrodes in order to decrease the current density as taught by Keller, and because the modification would have yielded the predictable result of an apparatus with electrodes that can be used as anodes and cathodes.
As to claim 15, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein the electric stimulator is configured to send the first electric current and the second electric current to the electrode assembly at the first time period, the electric stimulator is configured to send the first signal to the electrode assembly so that the first set of electrodes provides an electrical stimulation having a first amplitude to the neuromuscular system of the limb, and to send the second signal to the electrode assembly so that the second set of electrodes provides an electrical 13Application No.: 16/031,721Docket No.: BION-055/01US 307799-2342 stimulation having a second amplitude, different from the first amplitude, to the neuromuscular system of the limb (e.g., page 13, line 14-page 14, line 4 and Fig. 8 of Keller).  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that each FES electrode is programmed with the appropriate amplitude and width of pulses to produce the desired stimulation in view of the teachings of Keller. Consequently, one of ordinary skill in the art would have modified the FES stimulator of Nathan in view of Keller and Molnar to send the first electric current and the second electric current to the electrode assembly at the first time period where the first signal sent has a different amplitude than that of the second signal as taught by Keller, and because the combination would have yielded a predictable result.   
As to claim 19, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein the electrode assembly includes a flexible panel, the first set of electrodes disposed on the flexible panel, the second set of electrodes disposed on the flexible panel, each electrode from the first set of electrodes and from the second set of electrodes being separated from every other electrode from the first set of electrodes and from the second set of electrodes by a non-conductive region of the flexible panel (e.g., Fig. 12B, 118 and column 16, lines 5-32 of Nathan).  
With respect to claim 20, Nathan in view of Keller and Molnar teaches the apparatus of claim 1, wherein: the electric stimulation provided to the neuromuscular system of the limb concurrently results in (1) dorsiflexion of a foot (e.g., column 15, lines 8-9 of Nathan) and (2) movement of the foot from an everted position towards a neutral position (the electric stimulator of Nathan is capable of this function in the absence of distinguishing features and Keller teaches eversion to neutral on page 11, lines 6-20, column 11, line 27 to column 13, line 33, and column 21, lines 17-25 of Keller).    
With respect to claim 39, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein: the first electric current and the second electric current collectively result in the concurrent dorsiflexion of a foot and movement of the foot from one of an everted position or an inverted position towards a neutral position (the electric stimulator of Nathan is capable of this function in the absence of distinguishing features and Keller teaches eversion to neutral on page 11, lines 6-20, column 11, line 27 to column 13, line 33, and column 21, lines 17-25 of Keller).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Keller and Molnar as applied to claim 15 above, and further in view of US Patent Application Publication No. 2014/0135858 to Ahmed et al. (hereinafter referred to as “Ahmed”).
With respect to claims 16-17, Nathan in view of Keller and Molnar teaches the apparatus of claim 5, but does not expressly disclose that the first amplitude is within the range of about 10 milliamperes (mA) to about 60 milliamperes (mA), or, 30 milliamperes (mA), and the second amplitude within the range of about 10 milliamperes (mA) to about 40 milliamperes (mA) or 25 milliamperes. However, Ahmed, in a related art: charge-enhanced electric stimulation system, teaches a first stimulation signal followed by a second stimulation signal to provide a biased charge to the neural pathway where the first signal and second signal amplitude is from 1mA to 35 mA (e.g., paragraphs [0023]- [0024], [0050], and [0056] of Ahmed). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of stimulation signals with an amplitude between 10 milliamperes (mA) to about 60 milliamperes (mA) and an amplitude between about 10 milliamperes (mA) to about 40 milliamperes (mA) in view of the teachings of Ahmed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus and method as taught by Nathan in view of Keller and Molnar with a first stimulation signal amplitude of about 30 milliamperes (mA) and a second stimulation signal amplitude of about 25 milliamperes (mA) in view of the teachings of Ahmed that such amplitude signals were well-known in the electrical stimulation art and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Keller and Molnar as applied to claim 11 above, and further in view of US Patent Application Publication No. 2015/0148866 to Bulsen et al. (hereinafter referred to as “Bulsen”).
Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein the electrode assembly includes a first cathodic electrode, a second cathodic electrode and a common anodic electrode fixedly coupled to a flexible panel removably coupled to the frame assembly (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan), but does not expressly teach that the common anodic electrode has a surface area greater than or equal to the combined surface areas of the first cathodic electrode and the second cathodic electrode. Bulsen teaches, in a related art: method for functional electrical stimulation therapy, that a cathode (cathodic electrode) and common anode (anodic electrode) can receive electrical stimulation for fingers 2-5, while another cathode and the common anode (anodic electrode) stimulate the thumb (e.g., Fig. 3 and paragraph [0081] of Bulsen) and that when fingers are to be targeted, the size of the cathodic electrodes is 1-1.5cm wide and 3cm long (e.g., Fig. 4, 20, 32, 34 of Bulsen), while the separate anodic electrode 40 is equal to or larger than the shorter and thinner finger electrodes (e.g., paragraph [0093] of Bulsen). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the FES electrodes of Nathan in view of Keller and Molnar should include first and second surface cathodic electrodes and at least a common anodic electrode to know where the stimulation current flows as taught by Keller, or, to stimulate a limb as taught by Bulsen and that the benefits of an anodic electrode having an equal to or greater surface area than the combined cathodic electrodes in view of the teachings of Bulsen. Depending upon the application of the FES apparatus, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Keller and Molnar to have first and second cathodic electrodes and a common anodic electrode with a combined surface area equal to or greater than that of the combined cathodic electrodes as taught by Bulsen, and because the combination would have yielded a predictable result.
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Keller and Molnar as applied to claim 11 above, and further in view of US Patent Application Publication No. 2016/0129248 to Creasey et al. (hereinafter referred to as “Creasey”).
With respect to claim 41, Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein the first activity is a gait mode (e.g., title and column 15, lines 43-46 of Nathan: gait mode is one of the selectively operable modes), but does not expressly teach that the second activity mode is a cycling mode. However, Creasey teaches, in a related art: neurological stimulation, that disabled users could use limb muscle stimulation to enable them to use a stationary exercise cycle and that stimulation of the quadriceps muscle of the thigh to extend the knee for cycling or to other muscles such as the calf (e.g., paragraph [0095] of Creasey). Thus, one of ordinary skill in the art would have recognized that activity modes of a patient should include a gait mode and a cycling mode in view of the teachings of Nathan and Creasey. Consequently, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Keller and Molnar to have a gait mode and a cycling mode in view of the teachings of Creasey that such exercise is possible for disabled patients in addition to the walking or gait mode of Nathan in order to provide stationary bike exercises for the patient, and because the combination would have yielded predictable results.
As to claim 42, Nathan in view of Keller, Molnar, and Creasey teaches the apparatus of claim 41, further comprising:  a first sensor from the plurality of sensors configured to be disposed at a first segment of the limb, the first sensor configured to send a signal to the electric stimulator (e.g., column 4, lines 54-60 of Nathan), but differs in that it does not expressly disclose a second sensor from the plurality of sensors configured to be disposed at a second segment of the limb, the second sensor configured to send a signal to the electric stimulator, wherein the electric stimulator is configured to selectively output stimulation based at least in part on the activity mode, the signal received from the first sensor and the signal received from the second sensor. However, Creasey teaches that sensors in its apparatus could trigger stimulation at the appropriate time during cycling (e.g., paragraph [0095] of Creasey). It  would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plurality of sensors including a second sensor to send a signal to the electric stimulator where the output of the stimulator depends at least in part on the activity mode, and the signals received from the first and second sensors in the apparatus of Nathan in view of Keller and Molnar, since Creasey teaches that multiple sensors can trigger the appropriate time to stimulate portions of the leg to achieve cycling and it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Keller and Molnar as applied to claim 11 above, and further in view of US Patent Application Publication No. 2003/0093133 to Crowe et al. (hereinafter referred to as “Crowe”).
Nathan in view of Keller and Molnar teaches the apparatus of claim 11, wherein: the first set of electrodes includes a first cathodic electrode, a second cathodic electrode, and a first anodic electrode (e.g., page 10, lines 7-14 of Keller: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 and page 8, line 30-page 9, line 7 of Keller: current flows between an anodic electrode and a cathodic electrode), but does not expressly teach an electrical short between the first cathodic electrode and the second cathodic electrode such that the first cathodic electrode and second cathodic electrode are operative as a common cathodic electrode, and the second set of electrodes includes a second anodic electrode, the first cathodic electrode and the first anodic electrode. However, Crowe teaches, in a related art: method and apparatus for electrical stimulation, that electrodes are connected to switches and can be selected to operate as an anode or a cathode or neither during any time period and that the spatial and/or time summation of the anode-cathode currents is controlled to selectively to stimulate selected regions and/or types of tissues (abstract of Crowe) and that stimulation is applied simultaneously across a plurality of outputs and one polarity and one other output at the opposite polarity such that a number of electrodes act as anodes and one electrode as a common cathode, or vice versa, whereby the intensity of the current in the region of the electrodes connected to a plurality of outputs in insufficient to stimulate that region whereas the intensity of the current in the region of the electrode connected to one output is sufficient to stimulate the latter region (e.g., paragraph [0021] of Crowe). Accordingly, one of ordinary skill in the art would have recognized the benefits of a common electrode, such as two cathodic electrodes with an electrical short to form a common cathodic electrode in order to stimulate the region around the common cathodic electrode, or, a set with two anodic electrodes that form a common electrode in order to stimulate another region with a common anodic electrode in view of the teachings of Crowe. Consequently, one of ordinary skill in the art would have modified the apparatus of Nathan in view of Keller and Molnar to have a first set of electrodes with a common cathodic electrode and a second set of electrodes that form a common anodic electrode in order to stimulate different regions depending on the types of  tissues as taught by Crowe, and because the combination would have yielded a predictable result. 

Claims 44, 12, 18, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Keller and Molnar as applied to claim 11 above, and further in view of US Patent Application Publication No. 2015/0265834 to Glukhovsky et al. (hereinafter referred to as Glukhovsky).
With respect to claim 44, Nathan in view of Keller and Molnar teaches a connector assembly including a first connector and a second connector (e.g., Figs. 9A-B and 10 of Nathan), the first connector disposed within a first opening of the frame assembly (e.g., Fig. 12B, openings 135 and column 16, line 64 to column 17, line 8 of Nathan), the second connector disposed within a second opening of the frame assembly (e.g., Fig. 12B, openings 135 and column 16, line 64 to column 17, line 8 of Nathan), the second connector being configured to be selectively coupled to the electrode assembly (e.g., column 15, lines 23-46 and column 16, lines 5-39).  Nathan in view of Keller and Molnar differs from the claimed invention in that it does not expressly recite that its orthosis has three connectors.  However, Glukhovsky teaches the electrodes of its orthosis 205 can include one, two, three, four, five, six, or more electrodes disposed at different positions along the inner surface of the cover/panel 216 (e.g., paragraph [0052] of Glukhovsky: the electrode assembly 220 can be similar in form and function to that described in the ‘556 patent (Nathan)). Consequently, it would have been obvious to one of ordinary skill in the art to make the orthosis of Nathan in view of Keller and Molnar with three connectors, one for each electrode as taught by Glukhovsky.
With respect to claim 12, Nathan in view of Keller and Molnar and Glukhovsky teaches the apparatus of claim 44, wherein the connector assembly includes a fourth connector disposed within the opening of the frame assembly (e.g., paragraph [0052] of Glukhovsky: the electrode assembly 220 can have four electrodes and be similar in form and function to that described in the ‘556 patent (Nathan)), the first set of electrodes includes a first cathodic electrode and a first anodic electrode, and the second set of electrodes includes a second cathodic electrode and the first anodic electrode (e.g., page 10, lines 7-14: first and second cathodic electrodes of pads 315 and anodic electrode 4 of Fig. 1 and page 8, line 30-page 9, line 7 of Keller: current flows between an anodic electrode and a cathodic electrode), the first connector is removably coupled to the first cathodic electrode, the second connector is removably coupled to the second cathodic electrode, the third connector is removably coupled to the first anodic electrode and the fourth connector is removably coupled to the first anodic electrode (e.g., column 16, line 16-column 17, line 8 of Nathan).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nathan in view of Keller, Molnar and Glukhovsky to have four openings to receive two cathodic electrodes and two anodic electrodes (the same electrode or common electrode) so that current flows between an anodic electrode and a cathode electrode in view of the teachings of Keller that anodic and cathodic electrodes are needed for the current to flow in an FES apparatus.
With respect to claim 18, Nathan in view of Keller, Molnar, and Glukhovsky teaches the apparatus of claim 44, wherein the first set of electrodes is fixedly coupled to a panel of flexible material removably coupled to the frame assembly, the second set of electrodes is fixedly coupled to the panel of flexible material (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan), the first set of electrodes and the second set of electrodes having connectors complementary to at least two of the first connector, the second connector, the third connector and the fourth connector of the connector assembly (e.g., Figs. 9 and12B, complementary connectors 122-123 and column 16, lines 16-32 of Nathan and Figs. 13C and 12B, 134, 135 and column 16, line 64 to column 17, line 8 of Nathan).
As to claim 38, Nathan in view of Keller, Molnar, and Glukhovsky teaches the apparatus of claim 11, wherein the first connector, the second connector and the third connector are each configured to retain a respective electrode from the electrode assembly in a substantially fixed position relative to the frame assembly (e.g., Fig. 12B, 118 and column 16, lines 5-15 of Nathan).

Allowable Subject Matter
Claims 21-27 and 28-36 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792